The opinion of the court was delivered July 24, 1854, by
Lewis, J.
— It is conceded that the possession of a negotiable note, with the indorsement of the payee; is prima facie, a sufficient title to enable the plaintiff to maintain an action on it. But it is frequently said, that if the defendant gives any evidence, however slight, tending to cast suspicion upon the title of the plaintiff, the latter will be required to prove that he obtained the note by a bona fide purchase for value, in the usual course of business. As the defendant cannot be presumed to have any acquaintance with the business transactions which the plaintiff may have with third persons, and as the plaintiff is presumed to be thoroughly acquainted with his own affairs, the burden of proof is thrown, by very slight circumstances, upon the shoulders of the latter. It is reasonable that this should be so. Any other course would open a road to fraud. But what circumstances are deemed sufficient to throw this burden upon the plaintiff? It cannot for a moment be supposed, that a mere notice from the defendant requiring the plaintiff to prove the consideration paid by him for the note, would be sufficient; far from it. The notice has no effect whatever in shifting the onus probandi. It is merely a duty required by the rules of practice, whenever the defendant himself proposes to give the evidence necessary to entitle him to call upon the plaintiff, to show how he came by the note. The objeet of the notice, is to protect the plaintiff from surprise at the trial. Under a notice thus given, a defendant may prove that the note has been stolen or lost, or obtained by duress, or procured, or put in circulation by fraud. On proof of either of these circumstances, it is incumbent on the plaintiff to show himself to be a holder bona fide, and for a valuable consideration, otherwise he is considered as standing in no better situation, than the former holder, in whose hands the instrument received the taint. This principle is certainly well established. It is sustained by the soundest reasoning, as well as by the highest authority in England and in Pennsylvania. Holmes v. Harper, 5 Bin. 469; Beltzhoover v. Blackstock, 3 Watts, 27; Albrecht v. Strimpler, 7 Barr, 477; Whitane v. Edmonds, 1 Mood. & Rob. 366; Heath v. Sansom, 2 B. & Ad. 291; 22 Eng. Com. Law, 78; Collins v. Martin, 1 B. & P. 648. It is conceded, that the mere absence of a consideration between the original parties to the instrument, will not be sufficient to shift the burden of proof; for where the note is obtained and put in circulation without fraud, the drawer has but little to complain of, if called upon for payment. 4 W. & S. 445; 6 Id. 221; 7 Barr, 476.
*301It is probable that Patterson, J., stated the rule too broadly, wben he declared in Heath v. Sansom, that “ wherever the original payee could not recover on the instrument, the indorsee may be called upon to show how it came to his hands.” He seems to have thought so himself in the subsequent case of Whitacre v. Hdmunds. But where the note has been procured, or put in circulation by fraud,, the case is clearly within the rule, which requires the plaintiff to prove himself a bona fide holder. In this case, the learned judge who instructed the jury below, very properly informed them that “if they believe that Holland, without the knowledge and consent of Porter, gave the paper of the firm of Holland & Porter, to Pickell & Willett, for Holland’s own private debt, or for the accommodation of Pichell ¿Willett, as between those parties, it was a gross fraud on Porter.” This is in exact accordance with the decision in Heath v. Sansom, when it was held, that if one of two partners gives a note in the name of both for his own private debt, it must be taken to have been given in fraud of the other partner. 2 B. & Adol. 291. Where -a plaintiff derives title through such a fraud, the law requires him to show that his own hands are clean. This the plaintiff below undertook to do, by the deposition of Benjamin A. Buck. Although this deposition was far from being clear on this point, it was fairly left for the decision of the jury. If the plaintiff in error had believed, that his interest would be promoted by a more explicit statement of the transaction, he would doubtless have procured it through the medium of a cross examination.
The other questions appear to have been properly disposed of by the Ooiu’t of Common Pleas. The judgment should be affirmed.
Judgment affirmed.